DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



1. Formal Matters
A.	In the response dated 3/9/22, Applicants elected Group I, drawn to the elected SEQ ID NOs (2, 47, 11, 26, 41 and 44), without traverse. Therefore, this restriction is deemed proper and is made FINAL.

B.	Claims 1-5, 7, 11, 13, 16-19, 24, 25, 28, 37, 30, 31, 33 and 36 are pending. Claims25, 28, 37, 30, 31, 33 and 36 are withdrawn as being drawn to non-elected inventions. Claims 1-5, 7, 11, 13, 16-19 and 24 are the subject of this Office Action.




2. Specification
A.	The use of at least the terms DynabeadsTM (e.g. paragraph [00198], BiacoreTM (e.g. paragraphs [00204] and [00216]) and MaxisorpTM (e.g. paragraph [00222]), which are trade names or a marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

B.	The listing of references on pages 73-75 of the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the 

C.	If applicable, the first line of the specification should be updated to reflect the status (e.g. “now U.S. Patent No.”, or “now abandoned”) of any parent applications. Similarly, though none could be found, any U.S. or Foreign Applications cited in the specification which have since issued should be updated with the corresponding Patent No.

D.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), paragraph I regarding incorporation by reference. It is noted that the recitation of “www.” alone, as opposed to “http://www.”, is also active and should not be used.  

E.	Though no issues could be found, trade names or marks used in commerce should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

F.	Though no issues could be found, when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02. 

G.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. 



	


3. Claim Objections
A.	Claims 1-5, 7, 11, 13, 16-19, 24 are objected to since claim 1, from which all other claims depend, recites “VNAR”. Though no definition could be found in the specification, it is believed that the acronym refers to “variable new antigen receptor”. Clarification is requested.

B.	Though not incorrect, it appears that the preamble of claim 1 should recite “A TfR-1-specific binding moiety”.




4. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



A.	Claims 1-5, 7, 11, 13, 16-19 and 24 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the Clone C and H variants having the full-length sequence of Clone C/H expect for the CDR3s in Table ¼, respectively, does not reasonably provide enablement for the binding moieties recited by the general formula in claim 1 (i.e. “FW1…FW4”). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims is excessive with regard to claiming all binding moieties recited by the general formula in claim 1 (i.e. “FW1…FW4”).. While claims such as 3 and 5 do provide substantial information with regard to structure, it is noted that this information is not provided in many of the claims, nor, even in claims 3 and 5, is there any structural information regarding FW3. In the remaining claims, there is no structural information regarding FW3, nor any of the FW or HV sequences/structures.
In addition, Applicants provide no guidance or working examples of these binding moieties other than those with the changes in Tables 1 and 4. Again, while claims such as 3 and 5 do provide substantial information with regard to structure, it is noted that there is no structural information regarding FW3. For this reason, it is currently concluded that Applicants have provided no guidance as to what critical residues are required to maintain the functional characteristics of the TfR-specific binding moiety. Furthermore, it is not predictable to one of ordinary skill in the art how to make a functional TfR-specific binding moiety which is less than 100% identical to that of Clone C/H. 
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.
	
	

B.	Claim 18 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for isolated host cells, does not reasonably provide enablement for host cells which are not isolated. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	The claims read on gene therapy and there is no guidance or working examples of using the claimed binding moiety for such a purpose, nor is it predictable to one of ordinary skill in the art how to use the host cell in such a manner, or that it could be used for such a purpose.




5. Claim Rejections - 35 USC § 112(a) – written description

These are genus claims. Other than the requirement that the binding moiety have the general formula in claim 1 and binds TfR1, the specification and claims do not indicate what distinguishing attributes are shared by the members of the genus. Thus the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted. While claims such as 3 and 5 do provide substantial information with regard to structure, it is noted that there is no structural information regarding FW3 in these claims, nor any information in any other claims regarding any of the FW or HV sequences/structures. The specification and claims do not provide any guidance as to what changes should be made. Structural features that could distinguish compounds in the genus from others in the nucleic acid or protein class are missing from the disclosure. No common structural attributes identify the members of the genus. 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, Clones C and H having the CDR3 sequences of Tables 1 and 4, alone, are insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.
Amending the claims to recite "at least 95%" (without adding new matter) would obviate the rejection. However, any evidence supporting lower percentages will be considered (e.g. showing of critical residues, sequence alignments).


	

6. Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “less than or equal to 50 nM”, and the claim also recites “less than or equal to 3 nM”, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



7. Obviousness-Type Double Patenting
U.S. Patent No. 11,097,010 (16/323,727) discloses instant SEQ ID NO:2 and 7 and it appears that the claims recite at least one sequence (SEQ ID NO:61) which meets the instant limitations of claim 1 (SEQ ID NO:11). However, the patent does not claim SEQ ID NO:2/7, nor rule out SEQ ID NO:1/6. Therefore, the patent does not make the instant species claims obvious.

U.S. Patent No. 10,722,576 (15/594,632) discloses instant SEQ ID NO:2 (patent SEQ ID NO:423) and 7. However, the patent does not claim SEQ ID NO:2/7/11, nor rule out SEQ ID NO:1/6. Therefore, the patent does not make the instant species claims obvious.




8. Conclusion
	No claim is allowable.

Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647